On January 10, 1996, this court suspended respondent, Albert E. Bonetti, Jr., a.k.a. Albert Edward Bonetti, Jr., from the practice of law for two years and suspended the suspension period and placed respondent on probation on conditions. This court further ordered relator, Akron Bar Association, to file with the Clerk of this court at the end of the probationary period, a written report indicating whether respondent complied with the terms and conditions of probation during his probationary period. On February 27, 1998, respondent filed an application for termination of probation, and on June 24,1998, relator filed a report marked “confidential.” Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that the report filed by relator on June 24, 1998, be placed under seal.